 

--------------------------------------------------------------------------------

Exhibit 10.27




DESCRIPTION OF DIRECTOR COMPENSATION PROGRAM




Until further revision, our Director Compensation Program is as described in
this Exhibit 10.27.


Directors who are not our employees or employees of one of our subsidiaries
receive a $25,000 annual retainer and no meeting attendance fees.  An additional
annual retainer of $7,500 is paid to the Audit Committee Chairman; $5,000 to the
Compensation Committee Chairman; and $5,000 to the Nominating and Corporate
Governance Committee Chairman. For the additional time related to attending
committee meetings, Audit Committee members also receive an annual fee of
$5,000; Compensation Committee members also receive an annual fee of $4,000; and
Nominating and Corporate Governance Committee members also receive an annual fee
of $4,000.


In lieu of stock options that had previously been a part of outside director
compensation, Directors who are not our employees or employees of one of our
subsidiaries receive a grant of Class A common stock equivalent to $25,000 at
the time of our annual meeting.  Directors can only sell these shares if, after
the sale, they maintain a minimum of $100,000 in value of Class A common stock.
 
Back to Form 10-K [form10k.htm]